DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Barry A. Stein on 08/04/2022

The application has been amended as follows: 
8.  An anode assembly for use in a cathodic protection system, said anode assembly having a leading end and a trailing end and comprising: 
a) a continuous electrical cable extending the length of said anode assembly between said leading end and said trailing end, said continuous electrical cable having an electrically insulating covering thereon, said electrically insulating covering having at least first, second, third and fourth sequentially spaced openings therein, whereupon each of said openings exposes a respective sequential portion of said electrical cable thereat, said continuous electrical cable comprises at least one electrically conductive wire, wherein [[said]] a first electrically conductive anode segment is electrically connected in parallel across said first and second sequentially spaced openings by respective first and second electrically conductive joints, and wherein [[said]] a second electrically conductive anode segment is electrically connected in parallel across said third and fourth sequentially spaced openings by respective third and fourth electrically conductive joints, and wherein each of said electrically conductive joints comprises a body of electrically insulating material molded in situ about said electrically conductive joint so that it completely covers and encapsulates said electrically conductive joint and is integrally bonded directly to portions of said electrically insulated covering; 
b) an anode comprising at least [[a]] said first electrically conductive anode segment[[s]] and [[a]] said second electrically conductive anode segment, said first electrically conductive anode segment being electrically connected in parallel across said first and second sequentially spaced openings, said second electrically conductive anode segment being electrically connected in parallel across said third and fourth sequentially spaced openings; and 
c) an elongated housing, said continuous electrical cable extending through said housing between said leading end and said trailing end, said anode extending along said electrical cable within said housing, said elongated housing being filled with an electrically conductive backfill, said conductive cable being surrounded by said electrically conductive backfill, said first electrically conductive anode segment being spaced from said second electrically conductive anode segment by a gap but being electrically interconnected to each other indirectly by a portion of said continuous electrical cable extending between said second and said third sequentially spaced openings.

Allowed Claims
Claims 8 and 15 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 8: The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 8 with special attention given to the limitation claiming “said housing is filled with an electrically conductive backfill, said electrically conductive cable being surrounded by said electrically conductive backfill”. The closest prior art for this limitation is Shrefller (US 2014/0262756 A1), which discloses a fabric housing surrounding a cable and filled with backfill (see e.g. of Shreffler). However, Shreffler explicitly teach that the backfill is non-conductive (see e.g. [0013] of Shreffler). There no teaching or motivation that would the backfill being conductive obvious.

Claim 15: The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 15 with special attention given to the limitation claiming “said housing is filled with an electrically conductive backfill, said electrically conductive cable being surrounded by said electrically conductive backfill”. The closest prior art for this limitation is Shrefller (US 2014/0262756 A1), which discloses a fabric housing surrounding a cable and filled with backfill (see e.g. of Shreffler). However, Shreffler explicitly teach that the backfill is non-conductive (see e.g. [0013] of Shreffler). There is no teaching or motivation that would the backfill being conductive obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795